UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_a2~ ew eee eee ee ee eee eee ee ee eee ees K
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
THOMAS BURTON,
S1 20 Cr. 397 (PGG)
Defendant.
oe eee ene bee ee ee eee eee x

WHEREAS, on or about August 11, 2020, THOMAS BURTON (the “Defendant”),
was charged in a two-count Superseding Indictment, $1 20 Cr. 397 (PGG) (the “Indictment”), with
conspiracy to commit bank fraud, in violation of Title 18, United States Code, Section 1349 (Count
One); and bank fraud, in violation of Title 18, United States Code, Sections 1344 and 2 (Count
Two);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States
Code, Section 982(a)(2)(A), any and all property constituting or derived from, proceeds obtained
directly or indirectly, as a result of the commission of the offenses charged in Counts One and Two
of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offenses charged in Counts
One and Two of the Indictment;

WHEREAS, on or about May 4, 2021, the Defendant pled guilty to Count Two of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of

 

 
money equal to $90,304.00 in United States currency, representing proceeds traceable to the
commission of the offense charged in Count Two of the Indictment,

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $90,304 in United States currency representing the amount of proceeds traceable to the
offense charged in Count Two of the Indictment that the Defendant personally obtained, for which
the Defendant is jointly and severally liable with co-defendants, George Wilcox, Joanna DeJesus,
and Robert Richards to the extent a forfeiture money judgment is entered against co-defendants
George Wilcox, Joanna DeJesus, and Robert Richards in this case; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

ITIS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attormey, Rebecca Dell of counsel, and the Defendant, THOMAS BURTON, and his counsel,
Jenna Minicucci Dabbs, Esq., that:

1. Asa tesult of the offense charged in Count Two of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $90,304 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count Two of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant, for which the Defendant is jointly and severally liable with co-defendants, George
Wilcox, Joanna DeJesus, and Robert Richards to the extent a forfeiture money judgment is entered

against co-defendants George Wilcox, Joanna DeJesus, and Robert Richards in this case.

5
i

 
2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, THOMAS
BURTON, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
+5 authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

 
8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: HorNecew. XC
Rebecca Dell
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2198

THOMAS BURTON

By: “Thomas Bu Rte

Thomas Burton

 

By: Vee Mk Dey
a Minicucci Dabbs, Esq.
bol for Defendant
50 Fifth Avenue, Ste. 7110
New York, New York 10118

 

SO ORDERED:
fondA Agrobht

HONORABLE PAUL G. GARDEPHE
UNITED STATES DISTRICT JUDGE

04/30/2021

 

s-Y-2\

DATE

5/4/2021
DATE
